DETAILED ACTION
	This is a non-final rejection in response to application filed 2/17/21. Claims 1-15 are currently pending.
Claim Objections
Claims 5, 7, 8, 14, and 15 objected to because of the following informalities:  The claims use “no. 1” and “no. 2” as adjectives for different structural components but they should use more descriptive terms to prevent confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frassinelli et al. (US 2010/0150693).

	Regarding independent claim 1, and dependent claim 9, Frassinelli teaches a method of unloading a gas turbine module in a gas turbine plant, 
the gas turbine module including 
a gas turbine that has a gas turbine rotor capable of rotating about an axis, and a turbine shell which covers the gas turbine rotor and in which an inlet and an exhaust are formed; 
an inlet plenum that is connected to the inlet of the gas turbine and is configured to guide air from an inlet duct into the gas turbine; 
an exhaust plenum that is connected to the exhaust of the gas turbine and is configured to guide exhaust gas from the gas turbine to an exhaust duct (figures 3 and 4 show a gas turbine engine 10 having an inlet, rotor, turbine and exhaust); 
an enclosure that covers the gas turbine (as shown in figure 4); and 

the method including executing the steps comprising: 
a connection release step of releasing a connection between the common base and the gas turbine foundation, and releasing connections between the gas turbine module and a plurality of connection objects that are connected to the gas turbine module and constitute a part of the gas turbine plant [0053];
a module raising step of lifting the gas turbine module from the gas turbine foundation after the connection release step [0039]; 
a moving equipment disposition step of disposing moving equipment that is configured to move the gas turbine module in a gap between the common base and the gas turbine foundation during the module raising step [0048]; 
a module lowering step of ending the module raising step after the moving equipment disposition step and placing the gas turbine module on the moving equipment [0053]; and 
an unloading step of driving the moving equipment after the module lowering step and moving the gas turbine module [0055].
Regarding claim 9, Frassinelli teaches replacing the turbine engine in [0053] which would mean they are replacing the existing an engine 1 with another engine 2.
Regarding dependent claim 2, Frassinelli teaches wherein in the module raising step, the gas turbine module is lifted from the gas turbine foundation using a jack [0038].
Regarding dependent claim 3, Frassinelli teaches wherein the moving equipment includes a pair of rails 62 and moving carts 70 capable of moving on the rails, and wherein, in the moving equipment disposition step, each of the pair of rails is disposed to extend toward a moving destination of the gas turbine module from below the common base, and the moving carts are disposed on the pair of rails [0034-38].
Regarding dependent claim 4, Frassinelli teaches wherein the gas turbine module includes a gas turbine base on which the gas turbine and the inlet plenum are mounted, and wherein the gas turbine 
Regarding independent claim 10, Frassinelli teaches a gas turbine module 10 comprising: 
a gas turbine that has a gas turbine rotor capable of rotating about an axis (inherent), and a turbine shell (as shown in figure 3) which covers the gas turbine rotor and in which an inlet and an exhaust are formed; 
an inlet plenum that is connected to the inlet of the gas turbine and is configured to guide air from an inlet duct into the gas turbine (as shown in figure 3); 
an exhaust plenum that is connected to the exhaust of the gas turbine and is configured to guide exhaust gas from the gas turbine to an exhaust duct (as shown in figure 3); 
an enclosure that covers the gas turbine (see figure 4); 
a gas turbine base 16 on which the gas turbine and the inlet plenum are mounted; and a common base 40 on which the gas turbine base, the enclosure, and the exhaust plenum are mounted.
Regarding dependent claim 11, Frassinelli further teaches further comprising a plurality of trunnions 45 that are provided on the common base 40 and is configured to receive a load that is generated when the common base is lifted.
Regarding dependent claim 12, Frassinelli further teaches wherein the gas turbine base includes an upper surface on which the gas turbine and the inlet plenum are mounted (as shown in figure 2), and a pair of side surfaces that extend in an axial direction in which the axis extends and face each other in a side direction perpendicular to the axial direction and along the upper surface, wherein each of the pair of side surfaces of the gas turbine base is provided with trunnions that is configured to receive a load that is generated when the gas turbine base is lifted, wherein, in the pair of side surfaces of the gas turbine base, the trunnions provided on one side surface and the trunnions provided on the other side surface have the same positions in the axial direction, and wherein the trunnions provided on the gas turbine base are disposed at positions overlapping the trunnions provided on the common base in the axial direction. It should be noted that the trunnions 45 receive a force (load) from the equipment when the gas turbine is lifted by the jacks.
Regarding dependent claim 15, Frassinelli further teaches gas turbine plant comprising:

exhaust rotating equipment that has a rotor and is disposed more on a no. 2 axial side where the exhaust is present with respect to the inlet in an axial direction in which the axis extends than the gas turbine module; and 
an exhaust coupling that is configured to connect the rotor of the exhaust rotating equipment and an end of the gas turbine rotor on the no. 2 axial side to each other, wherein an exhaust flange is formed at an end of the gas turbine rotor on the no. 2 axial side, wherein the exhaust coupling has a no. 1 flange capable of being connected to the exhaust flange and a no. 2 flange capable of being connected to the rotor of the exhaust rotating equipment, and wherein, in a state in which the no. 1 flange of the exhaust coupling is connected to the exhaust flange, the no. 2 flange of the exhaust coupling is located more on the no. 2 axial side than the exhaust plenum. As shown in figure 1 and paragraph [0006], there is a coupling between the exhaust side of the rotor and the generator 20.  Also, the couplings for each side of the shaft (the flanges) are shown separately in figure 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frassinelli in view of Brown et al. (US 2008/0187431).

Regarding dependent claim 5, Frassinelli teaches the invention as claimed and discussed above. Frassinelli teaches an exhaust flange that is formed at an end on a no. 2 axial side where the exhaust is present with respect to the inlet in the axial direction and is capable of being connected to a rotor of exhaust rotating equipment (figure 1 and paragraph [0006], there is a coupling between the exhaust side of the rotor and the generator 20.  Also, the couplings for each side of the shaft (the flanges) are shown separately in figure 3), and wherein, in the unloading step, the gas turbine module is moved along an upper surface of the common base on which the gas turbine, the inlet plenum, the exhaust plenum, and the enclosure are mounted and in a side direction that is a direction different from the axial direction ([0034-0035] and figures 4 and 5). 
Frassinelli is silent to wherein the gas turbine rotor includes at least one flange of an inlet flange that is formed at an end on a no. 1 axial side where the inlet is present with respect to the exhaust in an axial direction in which the axis extends and is capable of being connected to a rotor of inlet rotating equipment.
Brown teaches a similar gas turbine engine on a platform.  Brown further teaches it was known to have an inlet flange [0050] and an exhaust flange [0052].  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide Frassinelli with a flange on the inlet side of the rotor to provide support [0050].
Regarding dependent claim 6, Frassinelli in view of Brown teaches the invention as claimed discussed above. Frassinelli  further teaches wherein the side direction is a direction perpendicular to the axial direction [0051].
Regarding dependent claims 7 and 14, Frassinelli in view of Brown teaches the invention as claimed discussed above. Frassinelli  further teaches wherein the gas turbine rotor includes the inlet flange, wherein the gas turbine plant includes, as one of the plurality of connection objects, an inlet coupling that has a no. 1 flange capable of being connected to the inlet flange and a no. 2 flange capable of being connected to the rotor of the inlet rotating equipment, wherein, in a state in which the no. 1 flange 
Regarding dependent claim 8, Frassinelli in view of Brown teaches the invention as claimed discussed above. Frassinelli further teaches wherein the gas turbine rotor includes the exhaust flange, wherein the gas turbine plant includes, as one of the plurality of connection objects, an exhaust coupling that has a no. 1 flange capable of being connected to the exhaust flange and a no. 2 flange capable of being connected to the rotor of the exhaust rotating equipment, wherein, in a state in which the no. 1 flange of the exhaust coupling is connected to the exhaust flange, the no. 2 flange of the exhaust coupling is located more on the no. 2 axial side than the exhaust plenum, and wherein, in the connection release step, a connection between the no. 1 flange of the exhaust coupling and the exhaust flange is released, and a connection between the no. 2 flange of the exhaust coupling and the rotor of the exhaust rotating equipment is released. Frassinelli teaches two axes 12 and 22 connected to the engine and the generator and a coupling element to connect the two together [0006].

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741